Case: 2:19-cv-03634-ALM-KAJ Doc #: 100 Filed: 05/12/20 Page: 1 of 3 PAGEID #: 6717




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                            :
                                                     :   Case No. 2:19-cv-03634
                Plaintiffs,                          :
                                                     :   JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :   Magistrate Judge Jolson
RONALD E. SCHERER, et al.,                           :
                                                     :
                                                     :
                Defendants.                          :


                                     OPINION & ORDER

                                     I. INTRODUCTION

       This matter is before the Court on Defendant Ronald E. Scherer’s Motion to Present

Harassment by the Government. Doc. 58. For the reasons set forth below, the Court DENIES the

Motion [#58].

                                    II. LAW & ANALYSIS

       Federal Rule of Civil Procedure 11(b) provides that by presenting to the court a pleading,

written motion, or other paper—whether by signing, filing, submitting, or later advocating it—an

attorney or unrepresented party certifies that to the best of the person’s knowledge, information,

and belief, formed after an inquiry reasonable under the circumstances:

       1) it is not being presented for any improper purpose, such as to harass, cause unnecessary
           delay, or needlessly increase the cost of litigation;

       2) the claims, defenses, and other legal contentions are warranted by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law or for
           establishing new law;

       3) the factual contentions have evidentiary support or, if specifically so identified, will
           likely have evidentiary support after a reasonable opportunity for further investigation
           or discovery; and
                                                1
Case: 2:19-cv-03634-ALM-KAJ Doc #: 100 Filed: 05/12/20 Page: 2 of 3 PAGEID #: 6718




       4) the denials of factual contentions are warranted on the evidence or, if specifically so
           identified, are reasonably based on belief or a lack of information.

Fed. R. Civ. P. 11(b). Subsection (c) goes on to state that if, after notice and reasonable opportunity

to respond, “the court determines that Rule 11(b) has been violated, the court may impose an

appropriate sanction on any attorney, law firm, or party that violated the rule or is responsible for

the violation.” Fed. R. Civ. P. 11(c).

       Here, Defendant moves for sanctions against counsel for the Government under Rule 11(c),

arguing the Government is engaging in harassment. As support, Defendant presents an email that

the Government sent to attorney Thomas Holmes when he moved for pro hac vice admission in

this case. By way of summary, that email notified attorney Holmes that if, as counsel for

Defendant Scherer, he did not immediately withdraw three pro se motions that Defendant Scherer

had recently filed, the Government would seek an order against attorney Holmes for costs,

expenses, and attorney fees incurred in responding to the Motions. Attorney Holmes was not

seeking pro hac vice admission to represent Defendant Scherer, but rather to represent Defendant

Douglas Holmes. Nevertheless, Defendant Scherer points to this email as grounds for imposing

sanctions on the Government.

       The Court finds that no sanctions are warranted. Importantly, the plain language of Rule

11 makes clear that it governs only representations made to the Court. This rule does not apply to

communications between the parties. See Fed. R. Civ. P. 11(d) (“This rule does not apply to

disclosures and discovery requests, responses, objections, and motions under Rules 26 through

37.”). Moreover, the Government’s email does not constitute harassment. In fact, the Government

is required under Rule 11(c)(2) to notify opposing counsel in advance if it will be pursuing




                                                  2
Case: 2:19-cv-03634-ALM-KAJ Doc #: 100 Filed: 05/12/20 Page: 3 of 3 PAGEID #: 6719




sanctions for frivolous filings. Accordingly, Defendant Scherer’s Motion is without merit and will

be DENIED.

                                      III. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant Scherer’s Motion to Present

Harassment by the Government [#58].

       IT IS SO ORDERED.

                                             __
                                             ALGENON
                                             ALGENO
                                                 NO
                                                 N O
                                                   ON L. MARBLEY
                                                         MAR
                                                          AR
                                                          A
                                                          ARBL
                                                           RBL
                                                            BLE
                                                              EY
                                                               Y
                                             CHIEF UNITED
                                                   UNIT
                                                   UN            DISTRICT JUDGE
                                                     ITED STATES DISTRI

DATED: May 12, 2020




                                                3
